 Case 8:17-cv-01555-JDW Document 48 Filed 10/15/20 Page 1 of 4 PageID 35756




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:

KRAZ, LLC,                                                      Bankr. No. 8:15-bk-7039-MGW

      Debtor.
_______________________________________/

BRANCH BANKING AND TRUST
COMPANY,

         Appellant,

v.
                                                                     Case No. 8:17-cv-1555-T-27
KRAZ, LLC,

      Appellee.
_______________________________________/


                                             ORDER

         BEFORE THE COURT is Appellee Kraz, LLC’s Motion for Rehearing (Dkt. 43), and

Appellant Branch Banking and Trust Company’s Response in Opposition (Dkt. 46). Upon

consideration, the motion is DENIED.

                                        BACKGROUND

         This appeal stems from Kraz’ bankruptcy proceedings and its adversary proceeding against

Branch Banking and Trust Company (BB&T). The case history is outlined in the order vacating

the bankruptcy court’s final judgment. (Dkt. 38). In short, it was determined on appeal that because

BB&T’s inaccurate estoppel letters did not modify Kraz’ contractual obligation to pay post-

maturity default interest and Kraz never tendered the balloon payment to BB&T, the bankruptcy


                                                 1
 Case 8:17-cv-01555-JDW Document 48 Filed 10/15/20 Page 2 of 4 PageID 35757




court erred in denying BB&T post-maturity default interest. (Dkt. 38 at 6-11). Second, the

bankruptcy court erred in finding that res judicata barred BB&T’s claim for reimbursement of the

advanced property taxes. (Id. at 11-15). Finally, the bankruptcy court lacked authority to enter final

judgment on Kraz’ breach of contract claim. (Id. at 17-18). Accordingly, the final judgment was

vacated, and the matter was remanded for further proceedings. (Id. at 19).

       Kraz now seeks a rehearing under Federal Rule of Bankruptcy Procedure 8022, raising

several purported errors of law and fact. (Dkt. 43). BB&T responds that a rehearing is unwarranted

since Kraz “neither raises new issues supporting rehearing nor identifies manifest error in the

Court’s application of the law.” (Dkt. 46 at 16). Upon review, the motion for rehearing is due to

be denied.

                                           STANDARD

       Rule 8022 provides that a motion for rehearing “must state with particularity each point of

law or fact that the movant believes the district court . . . has overlooked or misapprehended and

must argue in support of the motion.” Fed. R. Bankr. P. 8022(a)(2). In ruling on a motion for

rehearing, courts apply the same standard as on a motion for reconsideration under Rule 59(e) of

the Federal Rules of Civil Procedure. See In re Envtl. Techs. Int’l, Inc., No. 8:15-ap-786-KRM,

2017 WL 3124246, at *1 (M.D. Fla. July 21, 2017) (collecting cases). “The only grounds for

granting a Rule 59 motion are newly-discovered evidence or manifest errors of law or

fact.” Anderson v. Fla. Dep’t of Envtl. Prot., 567 F. App’x 679, 680 (11th Cir. 2014) (citation

omitted); see also Fenello v. Bank of Am., NA, 577 F. App’x 899, 903 n.7 (11th Cir. 2014) (noting

that an “intervening change in controlling law” may warrant reconsideration). Notably, a Rule

59(e) motion cannot be used “to relitigate old matters or raise arguments or present evidence that


                                                  2
 Case 8:17-cv-01555-JDW Document 48 Filed 10/15/20 Page 3 of 4 PageID 35758




could have been raised prior to the entry of judgment.” Anderson, 567 F. App’x at 680 (citations,

internal quotation marks, and brackets omitted).

                                                 DISCUSSION

         In support of its motion for rehearing, Kraz contends that this court erred in: (1) applying

an incorrect standard of review; (2) determining that Kraz was required to pay default interest,

notwithstanding the incorrect estoppel letters; (3) not applying the prevention doctrine to the “facts

of this case”; (4) “excus[ing] BB&T’s wrongful actions and requir[ing] Kraz to pay default

interest,” which constitutes “a grave miscarriage of justice and completely emasculates the

covenant of good faith and fair dealing”; (5) determining that the bankruptcy court’s finding as to

prevention was clearly erroneous and “fault[ing] Kraz for not executing a futile contract that

BB&T would have rejected”; (6) determining that the bankruptcy court erred in finding that Kraz

was prevented from tendering the balloon payment; and (7) finding that res judicata did not

preclude BB&T’s claim for reimbursement of the paid property taxes. (Dkt. 43). However, as

BB&T correctly observes, Kraz’ asserted grounds do not warrant a rehearing.

         Indeed, Kraz does not present newly discovered evidence or intervening changes in

controlling law or point to manifest errors of law or fact. Rather, Kraz seeks to relitigate issues

that were already considered, such as the applicability of res judicata and the prevention doctrine,

as well as Kraz’ contractual obligation to pay post-maturity default interest despite the inaccurate

estoppel letters. See (Dkt. 43 at 3-6, 10-13); (Dkt. 38 at 6-11, 11-15). This is not a basis for a

rehearing.1 See Anderson, 567 F. App’x at 680. And Kraz’ arguments relating to the “covenant of


         1
           As to its obligation to pay default interest, Kraz relies on Laptopplaza, Inc. v. Wells Fargo Bank, NA, 276
So. 3d 375 (Fla. 3d DCA 2019), in which the court found that a borrower had a claim against a lender based on an
inaccurate estoppel letter. However, as BB&T correctly observes, Laptopplaza is distinguishable because the
borrower’s attempted tender was rejected by the lender. Id. at 377; (Dkt. 46 at 11-13). Here, Kraz did not tender the
                                                          3
 Case 8:17-cv-01555-JDW Document 48 Filed 10/15/20 Page 4 of 4 PageID 35759




good faith and fair dealing” and futility could have been raised earlier. (Dkt. 43 at 6-7, 9-10). Last,

as BB&T points out, Kraz’ contentions as to the standard of review and purported “independent

finding[s] of fact” are without merit and do not warrant a rehearing. (Id. at 2-3, 9); (Dkt. 46 at 5-

10).2

                                                 CONCLUSION

         Accordingly, Appellee Kraz, LLC’s Motion for Rehearing is DENIED. (Dkt. 43)

         DONE AND ORDERED this 15th day of October, 2020.




                                                       /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge
Copies to: Counsel of Record, Bankruptcy Court




balloon payment. Further, the borrower in Laptopplaza alleged that the inaccurate estoppel letter resulted in
“consequential damages separate and distinct from [the lender’s] claimed entitlement to the fee amount.” 276 So. 3d
at 379. Indeed, the case does not undermine Florida law entitling a lender to charge default interest if the underlying
loan document so provides, despite a failure to provide an accurate estoppel letter. See Eckert Realty Corp. v. Eckert,
941 So. 2d 426 (Fla. 4th DCA 2006).
         2
            Kraz appears to argue that this court “overlooked” record evidence in its determination that “the bankruptcy
court’s finding that the only way Kraz could tender the balloon payment would be to either sell or refinance the
property has no evidentiary support.” (Dkt. 43 at 8); Fed. R. Bankr. P. 8022(a)(2). However, the bankruptcy court
made this finding in its memorandum opinion on amount of claim and the findings of fact and conclusions of law
without reference to the record. (Dkt. 14-377 at 11); (Dkt. 16-45 at 13). And contrary to its assertions, Kraz does not
cite any testimony expressly indicating that the only way for it to tender the balloon payment was to sell or refinance
the property. See (Dkt. 14-357 at 12-15, 17-19, 25, 32, 34-38); (Dkt. 14-356 at 189).
                                                           4
